Filed by Cameron International Corporation Commission File No. of Subject Company: 1-13884 Pursuant to Rule425 under the Securities Act of 1933, as amended Subject Company: NATCO Group, Inc. Commission File No. of Subject Company: 001-15603 NATCO/CAMERON Meeting NATCO/Cameron Meeting Moderator (John Clarke, CEO Natco) I want to add my welcome to Scott for not only the people that are in this room, but also those that are going to listen in worldwide or follow up on the webcast later on. We’re here to introduce a great topic, but before we do that, let me remind you of a couple of housekeeping rules.Obviously, we have a very full house today, overflow crowd. Safety’s still a primary concern. We can exit through both of these doors out the door by Louis, out that way to the left – Riley, point back there in the back. So, don’t trample anybody if anything happens. All right. Shock value there.This is a great day I think for Natco and for our shareholders, employees and customers.I think it’s one that we’ve all worked very hard to accomplish and I want to tell you that it really is the result of the hard work of everybody in this organization.You are the people that create the value and this is the value proposition that Cameron has recognized and this is why we’re here because last night we announced a transaction that when it’s approved by our shareholders, will result in Natco becoming part of the Cameron organization. And so I thought what we would do today is try to answer a few of your questions because no doubt there are more than a few bouncing around in your head.But I thought we would talk about what are we going to do; why did we do it; what does it all mean; what’s next; how do I keep up; and by the way, who’s that guy?And if I can get him to stand up, this is Jack Moore, who’s the CEO of Cameron.(Applause)There you go. We always treat our guests warmly, but I’ve had the pleasure of getting to know Jack really since the first of the year and I can tell you that if tone at the top counts for anything in an organization and you know that I am a strong believer in that, Cameron is a great organization, great leadership team, many of the same core values that Natco had and I think it goes from this guy in this corner office.Jack, by way of background has been there since 1999.He’s moved up through the organization.He’s been the Chief Operating Officer since the early part of 2007 and took the CEO’s role in April of last year.In a few minutes, you’re going to get a chance to hear a little bit more about Cameron and some of the things that they think are important as they look at this combination going forward. 1 So, what are we doing?Natco is going to be acquired by Cameron in a stock for stock transaction and I think it’s important to note that that is a transaction that is not a sale.It is a combination where our shareholders will benefit from all of the things that we get by bringing these two organizations together.The trade itself was that our shareholders will get 1.185 shares of Cameron stock for each of our Natco shares that we own and as of the date that we cut the deal, which was last night, that meant that the share price was worth $38.45 and that implied an enterprise value of $780 million and importantly, for our shareholders that was about a 42 percent over the last 10 days of trading. Again, I think acknowledging the merits of the deal going forward. There are still a number of hurdles that we have to get through in terms of regulatory approvals to get this across the goal line. We got Hart-Scott Rodino, which is an antitrust filing that we’ve got to clear. We’ve got to get through the SEC and then eventually, we’ll have to have a shareholder vote, all of which I think will occur somewhere in the third quarter kind of timeframe and in terms of how we will fall into the Cameron organization in their Drilling and Production Services group, which is the largest part of their organization, we will plug into that group and align ourselves with Petreco, who we all know as a fierce and friendly competitor from time to time and we will also fold in our subsea initiatives with the things that Cameron has had in flight for the last several years. So, why do we do this?And, again, I would repeat that we, the board, we, the management, were not pursuing a sales transaction. We were perfectly content to run this company and let Patrick retire in 15 mores, right?But, the fact of the matter is when you do a good job, it gets recognized and Cameron has long I think followed that Natco’s progress as we followed.There’s a lot of synergies between the two companies and Jack approached us earlier in the year about whether we would be interested in some type of strategic combination, which again makes a kind of sense when you hear the story fully laid out.If you look at what we do bring together, if you look at our electrostatics, our CO2 membrane, our high performance separation with their produced water, their gas conditioning and their mag reclamation, which I think is fascinating – Idon’t know anything about it.We really do bring together like binding two companies, a full slate of technologies offering to offer up to our customers.In terms of the synergies that come from the combination, we are able to leverage our infrastructure in our organization in a very big way.I think we will end up putting the best athletes on the field as I said on the phone call today and I think that’s a great opportunity for both organizations moving forward. 2 The other thing that I think is significant from our standpoint is we do eliminate the cost of being a public company and the fact of the matter is we are too big to be small and too small to be big. So, we’re kind of caught in that middle zone where it’s hard to make something work without either having a lot more scale or being small and running under the radar screen.And again as I talked about the product offerings get a boost on both sides. The other exciting thing I think for the future is the opportunity to further invest in our R&D effort. This is going to be a huge plus when the lab opens towards the end of the year.We’ll be able to bring the best and the brightest that we’ve got.That project is going to continue and we’re going to work to bring more new products to the market as quickly as we can, particularly advancing both initiatives from both companies on the subsea side of the part.And again, bottom line, this is the way to maximize the value for our shareholders over time. Core values.That was one of the things that we talked a lot about. To begin with culturally, how will these organizations come together, and as I said, I think that you’re going to find soul mates in the Cameron people like you find here at Natco, shared values around safety.The first thing that we talked about was no one gets hurt and nothing gets harmed, which I think was a great little capsulized version of what we think of as Target Zero and our focus on HS&E;compliance as well.State-of-the-art compliance programs all carry on the same tradition of Natco in terms of doing business the right way in the places that we operate. So, what does it mean?As I said, it’s the ultimate compliment, the ultimate recognition of success is that somebody wants to own you and is willing to pay a premium price for it. So, I think you should all pat yourself on the back.It, no doubt, brings short-term uncertainty, right?It’s okay to be nervous. Everybody nervous?Yeah.Okay. That’s all right.But it’s also going to move from nervousness to I think some excitement around some of the things that we’re going to be able to do together. So, it’s okay to be nervous for awhile.You’re going to have lots of questions and we are going to do our very best to answer those questions in a timely, forthright manner like we’ve done on everything that we put the organization through in the last four or five years.The proudest thing I think of this organization that I’ve seen in five years is the ability to adapt and embrace change and this is yet one more of those chapters that the organization has to step up to, and I think as you get into it and get comfortable with it, you’ll see that those opportunities are there not only for us as a company but for you, personally, as well.We’ve got about 75 days, 90 days, maybe of transition to work through and that’s going to be a tough time because there’ll be distractions, we’ll be working on post-closing integration while at the same time doing the three jobs that you have to do in the eight to five shift anyway.
